Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 4 March 1805
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                  
                     My dearest Ellen 
                     
                     Washington Mar. 4. 05.
                  
                  I owe a letter to you & one to your sister Anne. but the pressure of the day on which this is written, and your Papa’s departure permits me to write only to you, to inclose you a poem about another namesake of yours, and some other pieces worth preserving. as I expect Anne’s volume is now large enough, I will begin to furnish you with materials for one—I know you have been collecting some yourself; but as I expect there is some tag, rag, & bobtail verse among it you must begin a new volume for my materials. I am called off by company therefore god bless you, my dear child, kiss your Mama and sisters for me, and tell them I shall be with them in about a week from this time. once more Adieu
                  
                     Th: Jefferson 
                     
                  
               